DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,879,076 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
With regards to the rejection over Liu in view of Lee, applicant’s argument of substituting Liu’s primary alkylamine with Lee’s alkanoamine is persuasive because of their distinct structural differences and therefore, the 103 rejection over Liu in view of Lee is withdrawn.
With regards to the rejection over Lee in view of Kobayashi, Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive. Applicant’s argument is not commensurate with the claim as the transitional term "comprising" which is inclusive or open-ended and does not exclude additional, unrecited elements, which are reasonable to use for the intended use of the components or elements. See, also MPEP 2111.03. 
Applicants argue that Lee’s composition including the amidoxime compounds is different than the claimed subject matter and such amidoxime compounds is the only required ingeredient of the Lee’s formulations. In response, examiner states that the 
Additionally, Instant claims are not limited to devoid of amidoxime compounds in the claimed solution and therefore, applicant’s argument is not commensurate with the claim.

Claim Rejections - 35 USC § 112
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation in the claim that “the solution is free of amidoxime compounds” is not supported by the original disclosure. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977), see MPEP 2173.05(i).

Remarks: claims 6 and 9 were inadvertently omitted from the previous rejections dated 2/10/2021, over Lee in view of Kobayashi. It is noted that Lee already teaches sulfoxide) recited in claim 9 (see the rejections); and such are included in the rejection below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-9, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0043823) in view of Kobayashi et al (US 2010/0007031).
Lee disclose a composition comprises water; one or more organic solvents miscible water, where the one or more organic solvents comprises glycol, sulfoxide, etc. and can be present in an amount from about 5% to about 75% [0027]; and one or more acid compounds such as citric acid [0030], which citric acid reads on the claimed polyfunctional organic acid, which is a polyprotic acid having at least three carboxylic acid groups.
Lee discloses the composition also comprises a basic compound and  alkanolamine component can be present in the amount from about 0.3% to about 45% by weight and can comprise monoethanolamine (MEA), 2-(2-hydroxylethylamino) ethanol, 2-(2-aminoethoxy)ethanol (AEE), N,N,N-tris(2-hydroxyethyl)-ammonia, isopropanolamine, 3-amino-1-propanol, 2-amino-1-propanol, 2-(N-methylamino)ethanol, 2-(2-aminoethylamino)ethanol, tris(hydroxymethyl)aminoethane, or mixtures thereof [0031].
Lee discloses the composition further includes an oxidizing agent such as hydrogen peroxide [0034]; and a fluoride-containing compound [0035].
ammonium compound that may work as a buffer with the polyfunctional organic acid; and also fail to disclose the ammonium compound listed in the instant claim 15.
	However, in the same field of endeavor, Kobayashi et al disclose buffering action being used in a composition with acid, reacted with am ammonium base including triammonium citrate (TAC) [0033].
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Kobayashi et al’s teaching of using ammonium citrate as a buffer composition into Lee’s teaching for achieving an effective buffering action as taught by Kobayashi et al.

Claims 10-11,13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0043823) in view of Kobayashi et al (US 2010/0007031) as applied to claim 1 and 8 above, and further in view of Namiki et al (US 2019/0048293).
 
Modified Lee discloses above but fails to disclose the claimed specific organic solvent.
          However, Namiki et al disclose a (cleaning) composition comprising a water-soluble organic solvent a glycol ether having at least two hydroxyl groups has a high flash point and such facilitates handling in storage, management and the like of product and such solvent includes ethyl diglycol (EDG), and butyl diglycol (BDG) are preferable [0018],[0020].

        With regards to claim 16, Kobayashi et al disclose buffering action being used in a composition with acid, reacted with am ammonium base including triammonium citrate (TAC) [0033].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713